The opinion of the Court was delivered by
Weight, A. J.
The appellant in this action asked the presiding Judge to charge the jury in a certain manner. The Judge charged the jury, and no exception was taken to such charge; but, after a verdict had been rendered, the appellant moved on the minutes of the Judge to set aside the verdict and grant a new trial, which was refused, and from that order an appeal is taken to this Court.
During the trial of the cause there were no exceptions taken to the ruling or charge of the Judge by the appellant; therefore no question of law is involved that he has the right to discuss before this Court. This Court, being constituted “a Court for the correction of errors at law,” in such cases cannot review on appeal a ease where no exception is taken or error of law charged and brought to the attention of the Judge below at the proper time. The cases are so numerous in which this doctrine has been held by this Court that further argument is unnecessary.
The motion to dismiss the appeal must be granted.
Willard, A. J., concurred.